1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     CHARLES WIRTH,                                    Case No. 3:17-cv-00742-MMD-CBC

7                                   Petitioner,                        ORDER
             v.
8
      RENEE BAKER, et al.,
9
                                Respondents.
10

11   I.     SUMMARY

12          Before the Court are Petitioner’s amended petition for a writ of habeas corpus (ECF

13   No. 11), Respondents’ motion to dismiss (ECF No. 18), Petitioner’s opposition (ECF No.

14   20), and Respondents’ reply (ECF No. 21). Because the Court is unable to give Petitioner

15   any relief, the Court will grant the motion to dismiss.

16   II.    BACKGROUND

17          The court takes judicial notice of Wirth v. Legrand, Case No. 2:17-cv-00027-RFB-

18   VCF (“Legrand”), for the background to this case. Petitioner was convicted in the Fifth

19   Judicial District of the State of Nevada, Nye County. The counts and sentences were:

20          Count 1: Open or gross lewdness, Nev. Rev. Stat. § 201.210, a gross
            misdemeanor, 12 months in jail;
21          Count 2: Open or gross lewdness, Nev. Rev. Stat. § 201.210, a category D
            felony, minimum term of 19 months and maximum term of 48 months in
22          prison;
            Count 3: Attempted sexual assault, Nev. Rev. Stat. §§ 193.330, 200.366, a
23          category B felony, minimum term of 96 months and maximum term of 240
            months in prison.
24
     All sentences were to be served consecutively. See Legrand, Ex. 77 (ECF No. 20-6 in that
25
     action). Petitioner challenges the validity of the judgment of conviction in that action.
26
            In this action, Petitioner challenges the validity of the application of credits toward
27
     his sentence, under the version of NRS § 209.4465 in effect at the relevant time.
28
1           On December 27, 2016, Petitioner filed a habeas corpus petition in the state district

2    court, raising these claims. (Ex. 2 (ECF No. 19-2).) The state district court denied the

3    petition. (Ex. 5 (ECF No. 19-5).) Petitioner appealed.

4           Meanwhile, the Nevada Supreme Court decided Williams v. State, 402 P.3d 1260

5    (Nev. 2017). In Williams, the Nevada Supreme Court held:

6           [Nev. Rev. Stat. §] 209.4465(7) provides that credits earned pursuant to
            [Nev. Rev. Stat. §] 209.4465: (a) “[m]ust be deducted from [a prisoner’s]
7           maximum term” of imprisonment and (b) “[a]pply to eligibility for parole
            unless the offender was sentenced pursuant to a statute which specifies a
8           minimum sentence that must be served before a person becomes eligible
            for parole.” The first part of subsection 7(b) establishes a general rule—that
9           credits earned pursuant to [Nev. Rev. Stat. §] 209.4465 apply to eligibility for
            parole. The second part of subsection 7(b) sets forth a limitation—the
10          general rule does not apply if the offender “was sentenced pursuant to a
            statute which specifies a minimum sentence that must be served before a
11          person becomes eligible for parole.” Thus, if the sentencing statute did not
            specify a minimum sentence that had to be served before parole eligibility,
12          credits should be deducted from a prisoner’s minimum sentence, making an
            inmate eligible for parole sooner than he or she would have been without the
13          credits.

14   402 P.3d at 1262. A statute that sets forth a minimum term but is silent on parole eligibility

15   does not fall within the limitation of § 209.4465(7)(b). See id. at 1263. The statutes under

16   which Petitioner was sentenced, NRS §§ 201.230 and 193.330, are silent on parole

17   eligibility.1 Consequently, credits should be applied to Petitioner’s minimum terms.2

18          In Petitioner’s case, the Nevada Supreme Court vacated the state district court’s

19   denial of the petition. It noted that the state district court did not have the benefit of

20

21
            1Count  3, attempted sexual assault, is a good example of the distinction highlighted
22
     in Williams. NRS § 193.330 sets forth the sentences for attempts. NRS § 200.366 sets
23   forth the sentences for completed sexual assault. For those sentences that allow parole,
     § 200.366 explicitly states that the minimum must be served before becoming eligible for
24   parole. If Petitioner was convicted of completed sexual assault under the version of
     § 209.4465 in effect at the relevant time, then credits would not apply to his minimum
25   sentence.
            2A  subsequent amendment of NRS § 209.4465 created further restrictions.
26
     Subsection 8 provides that credits do not apply to the minimum terms of sexual offenses
27   or of category A and B felonies. Petitioner was convicted of two felony sexual offenses,
     one of which was a category B felony. However, NRS § 209.4465(8) does not apply to
28   Petitioner because it was not in effect at the time of his offenses.

                                                   2
1    Williams. The Nevada Supreme Court remanded for the state district court to reconsider

2    its decision in light of Williams. (Ex. 16 (ECF No. 19-16).)

3           Back in the state district court, the Respondents filed two supplemental responses.

4    They show that Petitioner’s sentence for count 2, open and gross lewdness, expired

5    completely at the end of December 19, 2013, and that the sentence for count 3, attempted

6    sexual assault, commenced on December 20, 2013. (Ex. 20 (ECF No. 19-20); Ex. 22 (ECF

7    No. 19-22).)3 Between the two supplemental responses, Petitioner filed a motion seeking

8    to add a new ground. (Ex. 21 (ECF No. 19-21).) The state district court granted the petition.

9    (Ex. 23 (ECF No. 19-23).) Petitioner appealed the decision. The Nevada Supreme Court

10   dismissed the appeal because the state district court granted Petitioner relief, and under

11   state law only an aggrieved party may appeal. (Ex. 27 (ECF No. 19-27).)

12          On the same day that the Nevada Supreme Court dismissed the appeal, Petitioner

13   filed an informal brief. (Ex. 28 (ECF No. 19-28).) In the informal brief, Petitioner noted that

14   the state district court granted relief only for the computation of his parole eligibility for

15   count 3, attempted sexual assault, and that the state district court ignored his new ground.

16   Petitioner argued that he was entitled to time for his first sentence. (Id. (ECF No. 19-28 at

17   5).) Nine days later, Petitioner petitioned the Nevada Supreme Court for rehearing,

18   referring to his informal brief. (Ex. 29 (ECF No. 19-29).)

19          The Nevada Supreme Court denied rehearing. It noted that Petitioner was trying to

20   have credits applied to his sentence for count 2, felony open and gross lewdness, but that

21   sentence had expired, making his request moot. (Ex. 33 (ECF No. 19-33).) Petitioner then

22   petitioned for en banc reconsideration. (Ex. 34 (ECF No. 19-34).) The Nevada Supreme

23   Court denied that petition on October 18, 2018. See Wirth v. Warden, Case No. 75469;

24

25
            3This occurred a little more than three years before Petitioner filed his state habeas
26
     corpus petition on December 27, 2016. The sentence for the gross-misdemeanor count of
27   open and gross lewdness has expired long ago. Furthermore, Petitioner does not mention
     that sentence in any document in this action.
28

                                                   3
1    http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=45707 (last visited June 17,

2    2019).4

3    III.   DISCUSSION

4           At this point, Petitioner has already received relief on his claims with respect to

5    count 3, attempted sexual assault. The Nevada Department of Corrections has applied

6    his credits toward his minimum term and eligibility for parole, in accordance with Williams.

7    The state district court confirmed that when it granted Petitioner’s post-conviction habeas

8    corpus petition. This Court cannot grant Petitioner any additional relief on his sentence for

9    count 3.

10          What remains is Petitioner’s claims regarding his sentence for count 2, felony open

11   and gross lewdness. To obtain relief, the Court first would need to rule that, under

12   Williams, Petitioner should have become eligible for parole earlier than he did. Then the

13   Court would need to rule that the parole board should have institutionally paroled Petitioner

14   from his sentence for count 2. That would have started the sentence for count 3 running,

15   thus advancing the ultimate expiration date of his imprisonment.

16          To that end, Petitioner relies upon Garlotte v. Fordice, 515 U.S. 39 (1995).

17   However, he misinterprets Garlotte. To obtain federal habeas corpus relief from a state-

18   court judgment of conviction, a person must be in custody pursuant to that judgment. See

19   28 U.S.C. § 2254(a). Take, for example, a person who was convicted of one crime, who

20   received one prison sentence, and whose sentence expired completely in 2013. If he filed

21   a § 2254 petition in 2017, then he would not be in custody pursuant to that judgment. 5 He

22   could not obtain federal habeas corpus relief. See Maleng v. Cook, 490 U.S. 488, 491-93

23   (1989).

24   ///

25

26
            4Respondents
                       filed their motion to dismiss and associated exhibits before the
27   Nevada Supreme Court issued this order.
            5TheCourt sets aside any question of whether such a petition would be untimely
28
     under 28 U.S.C. § 2244(d).
                                              4
1           Garlotte answered the question of whether a person is in custody pursuant to an

2    expired sentence if he still is serving a consecutive sentence. The Supreme Court

3    determined that a person in that situation “remains ‘in custody’ under all of his sentences

4    until all are served, and now may attack the conviction underlying the sentence scheduled

5    to run first in the series.” 515 U.S at 41. The Supreme Court noted that invalidation of an

6    expired sentence still “would advance the date of his eligibility for release from present

7    incarceration.” Id. at 47.

8           Custody is not in dispute in this action. Respondents do not argue, and the Court

9    does not hold, that Petitioner is not in custody pursuant to the expired sentence for felony

10   open and gross lewdness. Under Garlotte, Petitioner is in custody pursuant to that expired

11   sentence. Indeed, if Petitioner can obtain relief on his claims regarding count 2, then his

12   ultimate expiration date would advance. However, Garlotte does not answer whether

13   Petitioner can obtain relief on count 2.

14          Because Petitioner is challenging the computation of his eligibility for parole, review

15   in this Court is very limited, at most. State law does not create any entitlement to parole,

16   and Petitioner does not have a liberty interest in being paroled that is protected by the

17   Constitution of the United States. See Moor v. Palmer, 603 F.3d 658, 662-63 (9th Cir.

18   2010).6

19          Williams also has its limits. It affects only when a person becomes eligible for

20   parole. It does not affect the decision of the parole board once a person becomes eligible

21   for parole. It also does not affect the calculation of credits toward the maximum term and

22   expiration of a sentence. The credits that Petitioner has earned apply to his maximum

23   terms under NRS § 209.4465(7)(a). The Nevada Supreme Court explained:

24          Our interpretation of [NRS §] 209.4465(7)(b) applies only to crimes
            committed on or between July 17, 1997 (the effective date of [NRS §]
25
            6Anselmo    v. Bisbee, 396 P.3d 848 (Nev. 2017), is not to the contrary. There, the
26
     Nevada Supreme Court held that inmates have a right to be considered by the parole
27   board, and that an inmate does not receive proper consideration when the parole board
     relies upon an improper aggravating factor. Id. at 853. However, the Nevada Supreme
28   Court did not hold in Anselmo that an inmate had a right to be granted parole. In the current
     action, Petitioner does not claim that he is not being considered by the parole board.
                                                   5
1            209.4465) and June 30, 2007 (the effective date of [NRS §] 209.4465(8)).
             Because the application of credits under [NRS §] 209.4465(7)(b) only serves
2            to make an offender eligible for parole earlier, no relief can be afforded where
             the offender has already expired the sentence, see Johnson v. Dir, Nev.
3            Dep’t of Prisons, 105 Nev. 314, 316, 774 P.2d 1047, 1049 (1989) (providing
             that “any question as to the method of computing” a sentence is rendered
4            moot when the sentence is expired), or appeared before the parole board
             on the sentence, see Niergarth v. Warden, 105 Nev. 26, 29, 768 P.2d 882,
5            883-84 (1989) (recognizing no statutory authority or caselaw allowing for
             retroactive grant of parole).
6

7    402 P.3d at 1265 n.7. Petitioner’s crimes took place between July 17, 1997, and June 30,

8    2007.

9            For count 2, felony open and gross lewdness, Williams cannot apply for both

10   reasons provided in the quote above. First, according to the Nevada Department of

11   Corrections, Petitioner went before the parole board on March 6, 2013, before count 2

12   expired on December 19, 2013.7 If the parole board granted Petitioner parole from his

13   sentence on count 2, then his sentence on count 3 started to run. As noted above, the

14   Nevada Department of Corrections is applying Williams to his sentence for count 3. If the

15   parole board did not grant Petitioner parole from his sentence on count 2, then the parole

16   board still did not violate Williams. Williams affects only eligibility for parole, not the

17   granting of parole. This Court cannot rule that the parole board should have held

18   otherwise. See Moor, 603 F.3d at 662-63. Petitioner cannot claim that under Williams the

19   parole board should have considered his case earlier than it did, because Nevada does

20   not allow for retroactive parole. See Niergarth, 768 P.2d at 883-84.

21           Second, Petitioner’s sentence on count 2 expired in December 2013, about 3 years

22   before he filed his state habeas corpus petition. The credits that Petitioner has earned

23   apply to his maximum terms under NRS § 209.4465(7)(a). Williams interprets only

24   § 209.4465(7)(b) for parole eligibility. It does not affect a sentence that has already expired

25   fully. See Johnson, 774 P.2d at 1049.

26   ///

27
             7See,
                 e.g., https://ofdsearch.doc.nv.gov/form.php, offender ID 1085646 (report
28
     generated June 17, 2019).
                                                6
1           The state courts applied Williams in accordance with state law. Petitioner might

2    argue that the expiration of a sentence should not moot a claim that he could have become

3    eligible for parole earlier, contrary to Johnson. Petitioner might argue that Nevada should

4    allow retroactive parole, contrary to Niergarth. However, these are only disputes over

5    state-court application of state law. They do not raise an issue of federal constitutional

6    law. See Pulley v. Harris, 465 U.S. 37, 41 (1984). The fact remains that Petitioner does

7    not have a constitutionally protected liberty interest in being released on parole. See Moor,

8    603 F.3d at 662-63.

9           Reasonable jurists would not disagree with this Court’s conclusion that Petitioner

10   does not present a debatable claim of a violation of a constitutional right. See Slack v.

11   McDaniel, 529 U.S. 473, 484 (2000). Therefore, the Court will not issue a certificate of

12   appealability.

13   IV.    CONCLUSION

14          It is therefore ordered that Respondents’ motion to dismiss (ECF No. 18) is granted.

15   This action is dismissed because Petitioner does not present any claims of a violation of

16   the constitution or laws of the United States.

17          It is further ordered that a certificate of appealability will not issue.

18          The Clerk of Court is directed to enter judgment accordingly and close this case.

19          DATED THIS 20th day of June 2019.

20

21
                                                          MIRANDA M. DU
22                                                        UNITED STATES DISTRICT JUDGE

23

24

25

26

27
28

                                                     7
